Honorable Robert C. Koehl        Opinion NO. C- 67%
County Attorney
Atascosa County                  Re: Whether the Commissioners
Jourdanton, Texas                    Court of Atascosa County
                                     has authority under Article
                                     2370, Vernon'0 Civil Statutes,
                                     to lease a county owned
                                     building to a furniture
Dear Mr. Koehl:                      manufacturingfirm.
           You have requested an opinion in regard to the above
matter.   Pertinent facts from your request are quoted as follows:
           "In 1952 the CommissionersCourt of
      Atascosa County, Texas purchased from the
      Sourdanton Independent School District cer-
      tain real estate and improvementssituated
      thereon. Said improvementsconsiatlng of
      a complex of buildings . . . After thenpur-
      chase of the complex, Atascosa County renovated
      one ?f the build~lngsfor use by Federal agencies.
      The gymnasium building was not renovated nor
      put into use by Atascosa County and pl;;esently
      is in a state df dilapidation. :'. .
           %ec&ntly the CommissionersCourt has
      been approached by a Furniture Manufacturing
      Firm to lease the premises and this building.
      The lease to be for a term of years to be
      agreed upon and part of the considerationfor
      the use and occupancy of this building would
      be the Purniture firm renovating the building
      which costs would be approximately$6,000 to
      $0,000."
           "There la no present need for this build-
      ing by the CommlsslonersCourt."
          Article 2370, Vernon's Civil Statutes, provides that
the CommissionersCourt of any county may, when necessary, furnish

                        -3264-
Hon. Robert C. Koehl, page 2 (C&78)


suitable quarters, other than the Courthouse, for holding Court
and carrying on other public business and may rent such part
of any such quarters not necessary for public use.
         Section 1 of Article 2370 provides as follows:
         "The CommissionersCourt of any Cou&y
    rnx, iihennecessary provide buildings, rooms,
    or aoartments at the county seat other than
    the courthouse for holding-the sessions of
    the County Courts, District Courts and for
    carrying on such other public business as may
    be authorized by the CommissionersCourt and
    may lease or rent such part of any such build-
    1 8, rooms or apartments as may not be necessary
    P-
     or public use:' (Emphasis added)
         Section 2 of Article 2370 provides in part asfollows:
         vhenever any county in this State may
    have acquired a building (other than the court-
    house) at the County seat which la used partly
    for public business and whxch is pextly rented
    for private purposes, . . :' (Emphasisaddedr
         Section 3 of Article 2370 provides In part as follows:
          ”
              .   .   .


         "There shall be charged and collected as
    rental for those parts of such building not
    used for publ'lcpurposes, . . .- (Eiiiphasls
    addea)
          The relevant aectlons of Article 2370 (cited above)
clearly state that parts of public buildings may be leased by
the county, but nothing Is said about the lease or rental of a
whole building owned by the county.
          In Dancy v. Davidson, 183 S.W.2d 195 (Tex.Civ.App.
1944, error ref.], the CouFt stated (page 200) 'The statutes
;ia+ovide that certain offices shali-be located at the county
       It may be Implied from the provisions of Article 2370
(prior to Its amendment In 1941) that all courts other than
the 'countycourts' were required to hold their sessions In
the courthouse. The amendment of the article largely did away
with this restriction and provided a permlssablemethod for
financing and acquiring a public building other than a courthouse

                          -3265-
..   .



         Hon.   Robert C. Koehl, page 3 (c-678)


         In the county seat.ll (Emphasis added). Although the court
         ‘i th Dancy case was dealing with a different Issue than the
         on"eudder consideration,the court neverthelessrecognized that
         buildings acquired under the provisions of Article 2370 are
         public buildings $0 be used prlmarlly for public purposes. A
         thorough discussion of the use of public buildings for a public
         purpose may be found In Attorney General's Opinion No. C-342
         (1964).
                   In view of the foregoing, It 1s our opinion that the
         CommissionersCourt of Atascosa County does not have the au-
         thority under Article 2370, Vernon's Civil Statutes, to lease
         a county owned building to a furniture manufacturing firm.
                                 S U MM    A RY
                     The   CommissionersCourt of Atascosa County
                does not   have the authority under Article 2370,
                Vernon's   Civil Statutes, to lease a county owned
                building   to a furniture manufacturing firm.
                                          Very truly yours,
                                          WAGGONER CARR
                                          Attorney General




         JCMcC:mkh
         APPROVED:
         OPINION COMMI!l!TEE
         W. 0. Shultz, Chairman
         John neeves
         Paul Phy
         John Banks
         Arthur Sandlln
         APPROVED FOR TEE ATTORNEY GENERAL
         BY: T. Bi Wright.